IN THE COURT OF APPEALS, THIRD DISTRICT OF TEXAS,

AT AUSTIN


 



NO. 3-93-478-CV



TRAVIS CENTRAL APPRAISAL DISTRICT AND TRAVIS CENTRAL 
APPRAISAL REVIEW BOARD,

	APPELLANTS

vs.



AUSTIN CABLEVISION, A DIVISION OF AMERICAN TELEVISION
AND COMMUNICATIONS CORPORATION,

	APPELLEE


 


FROM THE DISTRICT COURT OF TRAVIS COUNTY, 53RD JUDICIAL DISTRICT

NO. 461,449, HONORABLE JERRY A. DELLANA, JUDGE PRESIDING

 


PER CURIAM


	The parties have filed an agreed motion to dismiss this appeal.  The motion is
granted.  Tex. R. App. P. 59(a).
	The appeal is dismissed.

Before Justices Powers, Jones and Kidd
Dismissed on Joint Motion
Filed:  September 22, 1993
Do Not Publish